Citation Nr: 1041154	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-18 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, 
Washington


THE ISSUE

Entitlement to reimbursement or payment for the cost of private 
medical services provided to the appellant at the Evergreen 
Hospital Medical Center, in Kirkland, Washington, for the period 
extending from February 6, 2008, to February 9, 2008.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The appellant had active service from February 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from letter decisions of the Department of Veterans 
Affairs (VA) Puget Sound Healthcare System in Seattle, 
Washington, which denied the above claim.  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript is of 
record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to reimbursement for the cost of 
private medical services provided at the Evergreen Hospital 
Medical Center, in Kirkland, Washington, for the period extending 
from February 6, 2008, to February 9, 2008.  

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the 
absence of immediate medical attention to result 
in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
Veteran could not have been safely transferred to 
a VA or other Federal facility;

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The Veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the Veteran or provider against a 
third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the 
provider;

(i) The Veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, 
primarily those who receive emergency treatment 
for a service-connected disability).  

See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

Here, the Veteran's application was denied by the VAMC pursuant 
to subparagraph (e) because he had not received health care or 
services from VA within a 24-month period.  

However, at his March 2010 Travel Board hearing, the Veteran 
testified that on February 4, 2008, he received treatment at the 
VA Valor Community Based Outpatient Clinic in Bellevue, 
Washington.  Specifically, he asserted that he felt dizzy and 
nauseated while enrolling at the VA clinic and a medical 
professional took his vital signs and blood pressure prior to 
determining that there were no major problems.  The Veteran 
further indicated his belief that nothing was documented on that 
date, although there was documentation that he was enrolled in 
the VA health care system on February 6.

Two days later, on February 6, 2008, the Veteran again felt dizzy 
and went to his private physician, who insisted that he go to the 
hospital to have tests conducted.  At the private physician's 
recommendation, the Veteran was admitted to Evergreen Hospital 
Medical Center, in Kirkland, Washington, where he underwent 
emergency coronary angioplasty and stent placement in two 
locations in the mid and distal right coronary artery.  The 
Veteran was eventually discharged from Evergreen Hospital Medical 
Center on February 9, 2008.  

Although the Veteran claims he was first enrolled and treated at 
the VA Valor Community Based Outpatient Clinic on February 4, 
2008, the only VA treatment records associated in the claims file 
are dated in April 2010.  In addition, there is also a VA 
confidential list summary detailing the Veteran's demographic 
information, problems, and pharmacy prescriptions from June 2008 
to May 2009.  

This suggests that, although the appellant's claims file has been 
sent to the Board for review with the reimbursement claim, all of 
the appellant's VA medical treatment records have not been 
obtained and included for review.  The Board believes that these 
records are necessary in that they may contain information 
detailing when the Veteran first enrolled in the VA health care 
system and received medical services.  Thus, the claim will be 
returned to the VAMC so that these records may be obtained and 
included in the claims file for review.

In addition, the Board notes that the claims file includes 
inpatient treatment records from the Evergreen Hospital Medical 
Center dated from February 6, 2008, to February 9, 2010.  
However, administrative records pertaining to the Veteran's stay 
at Evergreen are also relevant to determine whether the Veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency treatment 
rendered.  As such, the VAMC should also attempt to obtain these 
administrative records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The VAMC should contact the appellant and 
ask that he identify all sources of VA 
medical treatment received.  Copies of the 
medical treatment records should then be 
requested.  All records obtained should be 
added to the claims file.  Of particular 
interest are the records detailing the 
Veteran's initial enrollment into the VA 
health care system and his initial receipt of 
VA medical services.  

2.  The VAMC should obtain all records, to 
include administrative records, relevant to 
the Veteran's treatment at the Evergreen 
Hospital Medical Center, in Kirkland, 
Washington, in February 2008.  The VAMC must 
include the correct authorization and release 
forms to allow for the procurement of such 
records.  Upon return of said release forms, 
the VAMC should attempt to procure such 
records and associate them with the claims 
file.  

3.  Thereafter, the VAMC should adjudicate 
the issue on appeal.  The VAMC should ensure 
that it evaluates the appellant's claim under 
all of the applicable reimbursement 
regulations.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the Case 
setting forth all  appropriate laws and 
regulations, to include a summary of the 
evidence considered pertinent to the issue 
currently on appeal.  Appropriate time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


